UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4539



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DWAYNE ALTWAN LANGFORD,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Henry M. Herlong, Jr., District
Judge. (8:07-cr-00013)


Submitted:   October 18, 2007             Decided:   October 23, 2007


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James B. Loggins, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Reginald I. Lloyd, United States
Attorney, Columbia, South Carolina; Elizabeth Jean Howard, OFFICE
OF THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Dwayne Altwan Langford appeals his 212-month sentence

following his guilty plea and conviction for possession with intent

to distribute crack cocaine, in violation of 21 U.S.C. § 841(a)(1),

(b)(1)(B), (b)(1)(C), (b)(1)(D). Langford’s attorney filed a brief

in accordance with Anders v. California, 386 U.S. 739 (1967),

certifying that there are no meritorious grounds for appeal, but

questioning    whether   the     district   court   erred      in   imposing   an

unreasonable sentence.      The Government did not file a brief, and

although advised of his right to do so, Langford did not file a pro

se supplemental brief.      Finding no reversible error, we affirm.

          Langford     suggests     that    the   district     court   erred   by

sentencing him to a 212-month sentence.             After United States v.

Booker, 543 U.S. 220 (2005), a district court is no longer bound by

the range prescribed by the sentencing guidelines.                  However, in

imposing a sentence post-Booker, courts still must calculate the

applicable guideline range after making the appropriate findings of

fact, and consider the range in conjunction with other relevant

factors under the guidelines and 18 U.S.C.A. § 3553(a) (West 2000 &

Supp. 2007).    United States v. Moreland, 437 F.3d 424, 432 (4th

Cir.), cert. denied, 126 S. Ct. 2054 (2006).                 This court will

affirm a post-Booker sentence if it “is within the statutorily

prescribed    range   and   is   reasonable.”       Id.   at    433    (internal

quotation marks and citation omitted).            “[A] sentence within the


                                    - 2 -
proper advisory Guidelines range is presumptively reasonable.”

United States v. Johnson, 445 F.3d 339, 341 (4th Cir. 2006); see

also Rita v. United States, ___U.S.___, 127 S. Ct. 2456 (2007)

(upholding presumption of reasonableness).

          “The district court need not discuss each factor set

forth in § 3553(a) ‘in checklist fashion;’ ‘it is enough to

calculate the range accurately and explain why (if the sentence

lies outside it) this defendant deserves more or less.’” Moreland,

437 F.3d at 432 (quoting United States v. Dean, 414 F.3d 725, 729

(7th Cir. 2005)).

          Here,   the   district    court   appropriately   treated   the

guidelines as advisory. Langford did not object to the calculation

of the guidelines range, which placed him at a total offense level

of 31 and criminal history score of VI, for an advisory guidelines

range of 188 to 235 months in prison. The court sentenced Langford

after considering and examining the sentencing guidelines and the

§ 3553(a) factors, as instructed by Booker. Thus, we conclude that

Langford’s 212-month sentence, which is within the appropriate

guidelines range and below the statutory maximum, is reasonable.

          In accordance with Anders, we have reviewed the record

and have found no meritorious issues for appeal.            We therefore

affirm Langford’s conviction and sentence.         This court requires

that counsel inform Langford, in writing, of the right to petition

the Supreme Court of the United States for further review.            If


                                   - 3 -
Langford requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.   Counsel’s

motion must state that a copy thereof was served on Langford.

          We dispense with oral argument because the facts and

legal contentions are adequately set forth in the materials before

the court and argument would not aid the decisional process.

                                                         AFFIRMED




                              - 4 -